DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed 11/8/2019, is acknowledged.  Claims 1-20 are pending. 

Improper Markush Grouping Rejection
Claim 20 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 19 is rejected pursuant to 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.   As claimed (i.e., recited as a “use” only), the invention does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. § 101 (process, machine, manufacture, or composition of matter).  The claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., it results in a claim which is not a proper process claim pursuant to Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967), and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 U.S.C. § 112
	The following is a quotation of the second paragraph of 35 U.S.C. § 112, ¶ 2:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 19 is directed to a use of a pharmaceutical composition in the manufacture of a medicament for treating cancer in a subject.  To that end, the claim merely recites an intended use of the claimed compositoin without reciting any active steps for what may be perceived as a process for making a medicament for treating cancer.  See MPEP § 2173.05(q).  Consequently, the metes and bound of the claims are unclear.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amoozgar, et al., Biomolecules, 2013 July 8; 14(70: 2389-2395, in view of by Park et al., ACS Nano 2014 April 22; 8(4); 3347-3356.
	Regarding claim 1 Amoozgar discloses a quinic acid-modified nanoparticle (QANP) selectively targeting E-selectin-positive cells or tissues comprising: a) a nanoparticle (NP); and c) a quinic acid derivative, wherein said NP is further modified by said quinic acid derivative (a QANP comprising (i) poly(lactic-co-glycolic acid) (PLGA) forming an NP core to encapsulate a drug, (ii) polyethylene glycol (PEG), and (iii) a QA ligand i.e., compound 4 [quinic acid derivative], to enable interactions between the QANP and E-selectin, wherein the QA derivative 
Amoozgar does not disclose the nanoparticle comprising b) a polyphenol compound, wherein said NP is coated with said polyphenol compound. 
Park discloses a PLGA nanoparticle coated with a polyphenol compound i.e., polymerized dopamine (pD) (prior to functionalization with ligands, poly(lactic-co-glycolic acid) (PLGA) NPs were incubated with dopamine to induce dopamine polymerization, known to bind tightly on solid surfaces, in order to modify the surface of the polymeric NP; abstract; page 2, paragraphs 3-4; page 3, paragraphs 1-3; page 7, paragraph 3). 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the invention, to have modified the quinic acid-modified nanoparticle (QANP) comprising: a) a PLGA/PEG nanoparticle (NP), with a core to encapsulate a drug; and c) a quinic acid derivative, as previously disclosed by Amoozgar, wherein polymeric nanoparticles (NPs) have been used to increase biodistribution of a drug in tumors and/or increase drug delivery tn tumors (polymeric nanoparticles (NPs) have been used to increase biodistribution of a drug in tumors and/or increase drug delivery to tumors, and QANPs show affinity for cells expressing E-selectin; abstract; page 7, paragraph 2), in order to have provided for a PLGA nanoparticle coated with a polyphenol compound i.e., polymerized dopamine (pD), as previously disclosed by Park, such a coating providing for NP surface modification (the dopamine polymerization method enables flexible surface modification of polymeric NPs with 
	Regarding claim 6, Amoozgar et al. and Park et al. , in combination, discloses the QANP according to claim 1, and Amoozgar further discloses wherein said quinic acid derivative is formula (I), as shown (an amine-coupled QA derivative (QA-NH2) i.e., compound 4; page 2, paragraph 4; page 16, Scheme 1, see compound 4).
Regarding claim 7, Amoozgar and Park, in combination, discloses the QANP according to claim 1, and Amoozgar further discloses wherein said E-selectin-positive cells are endothelial cells surrounding cancerous cells (QANPs effectively bind to the E-selectin-overexpressing human endothelial cells surrounding metastatic tumor cells; abstract; page 2, paragraph 2; page 3, paragraph 4; page 6, paragraph 2).
	Regarding claim 10, Amoozgar discloses a quinic acid-modified nanoparticle (QANP) selectively targeting E-selectin-positive cells (QANPs effectively bind to the E-selectin-overexpressing human endothelial cells surrounding metastatic tumor cells; abstract; page 2, paragraph 2; page 3, paragraph 4; page 6, paragraph 2), comprising poly(lactic-co-glycolic acid) (PLGA) that forms a NP core to encapsulate a drug, and a quinic acid derivative i.e., ligand QA-PEG-NH2 (see compound 10; page 5, paragraph 3; page 17, Scheme 2), or ligand QA-NH2 (a QANP comprising poly(lactic-co-glycolic acid) (PLGA) forming an NP core to encapsulate a drug, and a QA ligand i.e., compound 4 [quinic acid derivative]; page 2, paragraph 4; page 4, paragraph 5; page 16, Scheme 1, see compound 4). Amoozgar does not disclose a process for manufacturing such a modified nanoparticle comprising the steps of: a) preparing a nanoparticle 
Regarding claim 11, Amoozgar and Park, in combination, discloses the process according to claim 10, and Amoozgar further discloses wherein said NP comprises one or more encapsulated therapeutic drugs (a QANP comprising (i) poly(lactic-co-glycolic acid) (PLGA) forming an NP core to encapsulate a drug, (ii) polyethylene glycol (PEG), and (iii) a QA ligand i.e., compound 4 [quinic acid derivative], wherein the QA derivative was conjugated to PEG, which was then conjugated to PLGA; page 4, paragraph 5; page 5, paragraph 3).
Regarding claim 12, Amoozgar and Park, in combination, discloses the process according to claim 10, and Amoozgar further discloses a quinic acid-modified nanoparticle (QANP) comprising poly(lactic-co-glycolic acid) (PLGA) that forms a NP core to encapsulate a drug, and a quinic acid derivative i.e., ligand QA-PEG-NH2 (see compound 10; page 5, paragraph 3; page 17, Scheme 2), or ligand QA-NH2 (a QANP comprising poly(lactic-co-glycolic acid) (PLGA) forming an NP core to encapsulate a drug, and a QA ligand i.e., compound 4 [quinic acid derivative); page 2, paragraph 4; page 4, paragraph 5; page 16, Scheme 1, see compound 4). Amoozgar does not disclose a process for manufacturing such a modified nanoparticle comprising the steps of: a) preparing a nanoparticle (NP); b) coating said NP with a polyphenol compound i.e., polymerized dopamine (pD); and c) modifying the NP with an amino quinic acid ligand to afford a QANP. Park discloses a process for manufacturing a modified nanopartide comprising the steps of: a) preparing a PLGA nanoparticle (NP); b) coating said NP with the polyphenol compound polymerized dopamine (pD); and c) modifying the NP with an amino ligand to afford the modified nanopartide (a method for functionalizing poly(lactic-co-glycolic 
Regarding claim 13, Amoozgar and Park, in combination, discloses the process according to claim 10, and Amoozgar further discloses wherein said quinic acid derivative is formula (I), as 
	Regarding claim 14, Amoozgar and Park, in combination, discloses the process according to claim 10, and Amoozgar further discloses wherein said NP is made of PLGA (a QANP comprising poly(lactic-co-glycolic acid) (PLGA) forming an NP core to encapsulate a drug; page 4, paragraph 5).
	Regarding claim 17, Amoozgar and Park, in combination, discloses the process according to claim 10, and Amoozgar further discloses wherein said E-selectin-positive cells are endothelial cells surrounding cancerous cells (QANPs effectively bind to the E-selectin-overexpressing human endothelial cells surrounding metastatic tumor cells; abstract; page 2, paragraph 2; page 3, paragraph 4; page 6, paragraph 2).


Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Amoozgar, et al., Biomolecules, 2013 July 8; 14(70: 2389-2395, in view of by Park et al., ACS Nano 2014 April 22; 8(4); 3347-3356 as applied to claims 1-3 and 5-18 above, and further in view of  Troiano et al. (US 2016/0338959).
Teaching of Amoozgar et al.  and Park et al. are discussed above.
Regarding claim 4, Amoozgar and Park, in combination, discloses the QANP according to claim 3, and Amoozgar further discloses wherein said NP comprises one or more encapsulated therapeutic drugs (a QANP comprising (i) poly(lactic-co-glycolic acid) (PLGA) forming an NP core to encapsulate a drug, (ii) polyethylene glycol (PEG), and (iii) a QA ligand i.e., compound 4 
Amoozgar does not disclose wherein said therapeutic drug is docetaxel. 
Bind Therapeutics discloses a polymeric nanopartide comprising a diblock PLGA-PEG copolymer, the therapeutic agent docetaxel, and a targeting ligand (a polymeric nanoparticle comprising a diblock PLGA-PEG copolymer, the therapeutic agent docetaxel, and a targeting ligand bound to the polymer; paragraphs [0006], [0014], [0025], [0038], [0041], [0054], [0088]). 
Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the quinic acid-modified nanopartide (QANP) comprising: a) a PLGA/PEG nanopartide (NP), with a core to encapsulate a therapeutic drug; and c) a quinic acid ligand, as previously disclosed by Amoozgar, wherein polymeric nanoparticles (NPs) have been used to increase biodistribution of a drug in tumors and/or increase drug delivery to tumors (polymeric nanoparticles (NPs) have been used to increase biodistribution of a drug in tumors and/or increase drug delivery to tumors, and QANPs show affinity for cells expressing E-selectin; abstract; page 7, paragraph 2), in order to have provided for a PLGA/PEG nanopartide comprising the therapeutic agent docetaxel, and a targeting ligand, as previously disclosed by Bind Therapeutics, wherein the PLGA/PEG nanoparticles are utilized for the treatment of solid tumor cancers (disclosed nanoparticles are utilized for the treatment of solid tumor cancers; paragraph [0060]), thereby having optimized tumor treatment therapeutic efficacy through having varied the scope of therapeutic agent species to have been utilized.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618